Case 8:20-cv-00993-MCS-ADS Document 139 Filed 08/16/21 Page 1 of 1 Page ID #:2240




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No.: 8:20-00993 MCS (ADSx)                                Date: August 16, 2021
   Title: Netlist Inc. v. Samsung Elecs. Co., Ltd.


   Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                 Kristee Hopkins                                None Reported
                  Deputy Clerk                             Court Reporter / Recorder

       Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
                 None Present                                    None Present

   Proceedings: (IN CHAMBERS) ORDER DENYING PLAINTIFF’S REQUEST
                FOR AN INFORMAL DISCOVERY CONFERENCE

         Before the Court is Plaintiff Netlist Inc.’s August 13, 2021 request for an informal
   discovery conference. The Court has also reviewed Samsung Electronics Co., Ltd.’s
   response. The Court DENIES Plaintiff’s request for an informal discovery conference.

          IT IS SO ORDERED.




                                                                         Initials of Clerk kh




   CV-90 (03/15) – ACE                Civil Minutes – General                          Page 1 of 1
